DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent number 2,471,174 to Trumpler (“Trumpler”).
Trumpler discloses a device, comprising: a first end plate 1(Fig. 1); a second end plate 2; and a plurality of primary blades 3 disposed between the first end plate and the second end plate; wherein: the first end plate comprises a central part provided with a base connected to a motor shaft A; the second end plate comprises a central part provided with an air inlet; a space between every two adjacent blades forms an air channel; the plurality of primary blades each comprises an outmost end with respect to the central part of the first end plate, and the outmost end extends out of an outer edge of the second end plate; and a connection line of every two adjacent outmost ends of the plurality of primary blades forms a circle, and a diameter D1 of the circle is larger than a diameter D2 of the second end plate (Fig. 1; column 2, lines 26-29).
Regarding claim 4, a ratio of the diameter D2 of the second end plate to the diameter D1 of the circle is between 0.85 and 0.95 (judging from Fig. 1 and from column 2, lines 26-29; wherein the outer diameter of the end plate 1 is somewhat greater that of the end plate 2).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Trumpler in view of U.S. patent number 7,278,823 (“Platz”).
Trumpler discloses all the limitations except the outer edge of the first end plate does not comprise a plurality of secondary blades; and the plurality of secondary blades and the plurality of primary blades are disposed on two opposite surfaces of the first end plate, respectively as claimed.
Platz teaches a centrifugal impeller comprising a first end plate 118 (Fig. 6), a second end plate 120, a plurality of primary blades 122 extending between the first and second end plates and a plurality of secondary blades 126 disposed at the outer edge of the first end plate on the opposite side of the primary blades. 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the device of Trumpler with a plurality of secondary blades 
Regarding claim 3, the diameter D1 of the circle is equal to a diameter of the first end plate (Trumpler; Fig. 1).
Regarding claims 5 and 6, a ratio of the diameter D2 of the second end plate to the diameter D1 of the circle is between 0.85 and 0.95 (judging from Fig. 1 and from column 2, lines 26-29; wherein the outer diameter of the end plate 1 is somewhat greater that of the end plate 2).
Regarding claim 7, Trumpler discloses all the limitation including the outer diameter of the end plate 1 is somewhat greater that of the end plate 2 in column 2, lines 26-29.
However, Trumpler does not disclose the ratio of the diameter D2 of the second end plate to the diameter D1 of the circle being 0.9 as claimed.
Since the goal of Trumpler is to stabilize operation of the device under conditions of low demand (column 2, lines 23-25), and this goal can be achieved by having the diameter of the first end plate somewhat larger than the diameter of the second end plate and by having contours 3a formed at the outer extremities of the blades 3 (column 2, lines 26-32). As a result, the diameter D1 is also somewhat larger than the diameter D2 of the second end plate. 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention, as a matter of design choice, to set the ratio D2/D1 at 0.9, which still makes the diameter of the first end plate to be somewhat larger than the diameter of the second end plate, to stabilize the operation of the device in conditions of low demand.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trumpler in view of U.S. patent number 6,146,094 to Obana et al. (“Obana”).

Obana teaches a method of forming a centrifugal impeller comprising a first end plate 102 (Fig. 12), a plurality of blades 103 integrally formed with the first end plate by injection molding (column 2, lines 25-33; column 9, lines 51-57; column 4, lines 65-67), a second end plate 101 formed separately from the first end plate; wherein the blades each comprises an end face abutting against the second end plate; the end face comprises a plurality of locating pins; the second end plate comprises a plurality of mounting holes; wherein the method comprising disposing in or bonding the plurality of locating pins to the plurality of mounting holes, respectively. 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the device or impeller of Trumpler using the method of Obana for the purpose of providing an impeller that is capable of operating at high speed (Obana; column 1, lines 54-61).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trumpler in view of Obana as applied to claim 8 above and in further view of the U.S. patent number 6,805,531 to Iida et al. (“Iida”).
Trumpler in view of Obana discloses all the limitations except the end face does not further comprise a plurality of lug bosses; the second end plate does not further comprise a 
Iida teaches a centrifugal impeller comprising a first end plate 6 (Fig. 2) comprising a plurality of blade 8 integrally formed thereon and a second end plate 4 (Fig. 4; column 2, lines 16-19); wherein an end face of the blades comprises lug bosses 8f and the second end plate 1 further comprises groove 14, and the plurality of lug bosses is not disposed in or bonded to the plurality of grooves, respectively (Fig. 7).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the device or impeller of Trumpler in view of Obana with the end face further comprises a plurality of lug bosses; the second end plate further comprises a plurality of grooves; and the plurality of lug bosses is disposed in or bonded to the plurality of grooves, respectively for the purpose of further securing the second end plate to the first end plate.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trumpler in view of Obana and Iida as applied to claim 9 above and in further view of Platz.
Trumpler in view of Obana and Iida discloses all the limitations including the first end plate comprises a surface; the surface comprises an outer edge with respect to the central part (Fig. 1).
However, Trumpler in view of Obana and Iida does not disclose the outer edge of the first end plate comprises a plurality of secondary blades protruding from the surface; the plurality of secondary blades and the plurality of primary blades are disposed on two opposite surfaces of 
Platz teaches a centrifugal impeller comprising a first end plate 118 (Fig. 6), a second end plate 120, a plurality of primary blades 122 extending between the first and second end plates and a plurality of secondary blades 126 disposed at the outer edge of the first end plate on the opposite side of the primary blades. 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the device of Trumpler as modified by Obana and Iida with a plurality of integrally formed secondary blades arranged circumferentially at the outer edge and on the opposite side of the primary blades for the purpose of improving efficiency of the device (column 10, lines 1-6).

Allowable Subject Matter
Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Kwok et al. (8,882,467), Lee et al. (7,165,938) and Kneip (2018/0238337) are cited to show different centrifugal impeller constructions. 



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745